Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


LUIS JORGE,                                              Civil Action No. 18-14674 (ES) (SCM)

                         Plaintiff,                                      OPINION

                         V.


JOSE TORRES, et al.

                         Defendants.


S:%LAS,   DISTRICT JUDGE


          This matter comes before the Court upon pro Sc Plaintiff Luis Jorge’s (tlainti ft’S) filing a

complaint (D.E. No. I (“Compl.”)) against Defendants Officer Fransisco Maldanado. Police

Captain Hierberto Hernandez, Police Director Jerry Spezialc. Paterson Mayor Jose Torres, and

Fourth Ward Representative Ruby Cotton (collectively. “Defendants”). The Court previously

granted Plaintiffs application to proceed in fbnna paupcris pursuant to 28 U.S.C.        §   1915. (D.E.

No. 2). Having screened Plaintiffs Complaint, the Court dismisses it for failure to state a claim

upon which relief can be granted and for frivolousness. Sec 28 U.S.C.      §   l915(efl2)(B).

I.        Background

          The Court notes that the Complaint is handwritten and difficult to understand.            (See

Compi.). The Court gleans, as best it can, the following alleged facts from the Complaint.

          On May 4, 2013, Plaintiff was entering a building when lie was approached by police

officer Fransisco Maldanado, who stated: “I don[’]t have my uniform on[.] [N]o[w] what you

wana [sic] do[’?]” (Sec Compl. at 5). Plaintiff called 911. (Id.). But when the dispatched officers
arrived, Plaintiff was arrested and falsely charged with “therastic [sic] threat.” (id). Afterward,

Plaintiff and his seven-year-old child were illegally locked out of their apartment. (See Id. at 5-6).

Since then, the Police have stalked, harassed, and publicly humiliated Plaintiff by monitoring

Plaintiff’s every move. (JeL at 6). The Police accomplish this “through the use of informants,

spies, and willing constituates [sic], whom partriputate [sic] at the will of the Department[’]s

profiling phone call[s].” (Ii at 6).

         The Court construes the Complaint as asserting the following causes of action: (i) a Fourth

Amendment unlawful seizure claim under 42 U.S.C.                   § 1983 for the false arrest; (ii) a Fourth
Amendment unlawffil seizure claim under 42 U.S.C.                § 1983 for the illegal lockout: (iii) a claim
under IS U.S.C.      § 242 for the polic&s stalking; and (iv) a 42 U.S.C. § 1983 civil conspiracy claim
in connection with the police’s stalking.

II.      Legal Standard

         After a court grants in /bnna pauper/s status, a court screens the complaint to determine

whether it is frivolous or malicious, fails to state a claim upon which relief may be granted. or

seeks monetary relief from a defendant immune from such relief. See 2$ U.S.C.                    § l915(e)(2)(B);
Deutsch   i’.   United States, 67 F.3d 1080. 1084 n.5 (3d Cir. 1995).

         Under28 U.S.C.      § 191 5(e)(2)(B)(i), a court maydismiss a claim forbeing legally frivolous.
Neitzke v. Will/ants, 490 U.S. 319, 325 (1989). A claim is legally frivolous “where [none] of the

legal points [are] arguable on their merits.” Id. (quoting Anders v. call/bin/a, 386 U.S. 738, 744

(1967)). A court may also dismiss a claim under 28 U.S.C.               § 191 5(e)(2)(B)(i) for being /hctuallv
frivolous—i.e.. where the claim’s “factual contentions are clearly baseless.” Id. at 327. Factually

frivolous claims include those that contain “fanciful factual allegation[s]” or “fantastic or


          The Court interprets Plaintiff’s statement to mean that he was charged with making a Wrrodstic threat under
N.J. Stat. Ann. § 2C:12-3.
                                                        -7-
delusional scenarios.” Id. at 325, 328. “[A] finding of factual frivolousness is appropriate when

the facts alleged rise to the level of the irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them.” Demon              i’.   Hernande:, 504 U.S. 25, 33

(1992). Moreover, “frivolous” under 28 U.S.C.             § l915(e)(2)(B)(i) extends to the plain meaning
of”frivolous,” such that a court may dismiss a claim under this doctrine ifit is “(1) of little or no

weight, value, or importance; (2) not worthy of serious consideration; or (3) trivial.” Deutsch, 67

F.3d at 1087.

        When considering dismissal tinder 28 U.S.C.           § 191 5(e)(2)(B)(ii) for failure to state a claim
on which relief can be granted, the Court must apply the same standard of review as that for

dismissing a complaint under Federal Rule of Civil Procedure 12(b)(6). Schreane                  i’.     Seana, 506

F. App’x 120, 122 (3d Cir. 2012). To survive dismissal under Rule l2(b)(6), a complaint must

contain sufficient factual matter to state a claim that is plausible on its face. As/zero/i        i’.   Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Ad. Corp. v. Twonibl            ,   550 U.S. 544, 570 (2007)). A claim is

facially plausible “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. In evaluating a

claim under 28 U.S.C.    § 1915(e)(2)(B)(ii), the Court must “accept all factual allegations as true,
[and] construe the complaint in the light most favorable to the plaintiff” Phillips v. Ctv.                      of


Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roe/ic Holdings LuL, 292 F.3d

361, 374 n.7 (3d Cir. 2002)). “But a court need not credit a complaint’s bald assertions or legal

conclusions        KBZ Conznzc    ns Inc. i’.    CBE Techs. LLC, 634 F. App’x 908, 910 (3d Cir. 2015)

(quoting Morse v. Lower Merion Sc/i. Dist., 132 F.3d 902, 906 (3d Cir. 1997)).

        Finally, complaints filed by pro        se   plaintiffs are “to be liberally construed, and a        pro se


complaint, however inartfully pleaded, must be held to less stringent standards than formal


                                                        -3-
pleadings drafted by lawyers.” Erickson v. Pan/us, 55! U.S. 89, 94 (2007) (citation omitted);

accord Sause   L    Batter, 138 S. Ct. 2561, 2563 (2018).

Ill.   Analysis

       A.      Fourth Amendment Unlawful Seizure Claim under 42 U.S.C.                          §   1983 for the

               False Arrest

       A false-arrest claim under 42 U.S.C.       §   1983 requires a plaintiff to show that (1) lie or she

was arrested; and (2) the arrest was made without probable cause. Broil??               1’.   Mako/ka, 644 F.

App’x 139, 143 (3d Cir. 2016). “Probable cause to arrest exists when the facts and circumstances

within the arresting officer’s knowledge are sufficient in themselves to warrant a reasonable person

to believe that an offense has been or is being committed by the person to be arrested.” Mci/c/c v.

Upper Dublin Sc/i. Dist., 21! F.3d 782, 788 (3d Cir. 2000) (quoting Orsatti             i’.   N.J. State Police,

71 F.3d 480, 482 (3d Cir. 1995)).         Courts examine the totality of the circumstances when

determining whether probable cause exists. Peterson         i’. Attorney   Geji. Pa., 551 F. App’x 626, 628-

29 (3d Cir. 2014).

       Here, Plaintiff has not pleaded that his arrest was made without probable cause. (See

Compl.). Plaintiff also has not pleaded any “factual content that allows the [Clourt to draw the

reasonable inference that” he was arrestcd without probable cause. (See id); Jqba/, 556 U.S. at

678. Therefore, Plaintiff has not pleaded a viable 42 U.S.C.       §   1983 false-arrest claim. See Broil??,

644 F. App’x at 143.         Accordingly, the Court will dismiss this claim under 28 U.S.C.                    §
191 5(e)(2)(B)(ii). Plaintiff will be afforded an opportunity to amend this claim.

       B.          Fourth Amendment Unlawful Seizure Claim under 42 U.S.C.                      §   1983 for the

                   Illegal Lockout

       A plaintiff bringing a 42 U.S.C.    §   1983 claim must demonstrate “(1) a person deprived him


                                                      -4-
of a federal right; and (2) the person who deprived him of that right acted under color of state or

territorial law.” Gronzan   1’.   Twp. of Manalapan, 47 F.3d 628, 633 (3d Cir. 1995). Additionally,

each individual defendant must have personal involvement in the alleged wrongdoing, which “can

be shown through allegations of personal direction or of actual knowledge and acquiescence.”

Erancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005).

       Plaintiffalleges that “[he] was.     .   .   illegally locked out with [his] 7 year old child.” (Compl.

at 5-6). Plaintiff does not specify who illegally locked him out of his apartment. (See Id.). The

Court does not know whether the person who locked Plaintiff out was a Paterson police officer, a

civilian landlord, the mother of Plaintiffs child. etc. Thus. Plaintiff has not adequately pleaded

that the person who deprived him of his constitutional right was acting wider the color ofIan’. See

Gronian. 47 F.3d at 633. Also, he has not alleged how each of the individual defendants was

personally involved in the lockout. See Evancho, 423 F.3d at 353. For these reasons, the Court

will dismiss this claim under 28 U.S.C.             § 191 5(e)(2)(B)(ii). The Court will provide Plaintiff an
opportunity to amend this claim.

       C.      Claim Under 18 U.S.C.            § 242 for the Police’s Stalking and the 42 U.S.C. § 1983
               Civil Conspiracy Claim in Connection with the Stalking

       IS U.S.C.   § 242 provides:
               Whoever, under color of any law, statute, ordinance, regulation, or
               custom, wilIthIly subjects any person in any State. Territory,
               Commonwealth, Possession, or District to the deprivation of any
               rights, privileges, or immunities secured or protected by the
               Constitution or laws of the United States, or to different
               punishments, pains, or penalties, on account of such person being an
               alien, or by reason of his color, or race, than are prescribed for the
               punishment of citizens, shall be fined under this title or imprisoned
               not more than one year, or both; and if bodily injury results from the
               acts committed in violation of this section or if such acts include the
               use, attempted use, or threatened use of a dangerous weapon,
               explosives, or fire, shall be fined under this title or imprisoned not

                                                         -5-
                  more than ten years, or both; and if death results from the acts
                  committed in violation of this section or if such acts include
                  kidnapping or an attempt to kidnap, aggravated sexual abuse, or an
                  attempt to commit aggravated sexual abuse, or an attempt to kill,
                  shall be fined under this title, or imprisoned for any term of years or
                  for life, or both, or may be sentenced to death.

There is no private cause of action under IS U.S.C.      § 242. Rockq/èllcr v. Rehnquist, No. 03-5282,
2004 WL 210649, at *1 (D.C.         Cir.   Jan. 30, 2004); Duncan       i’.   Cone. No. 00-5705, 2000 WL

1828089, at   *   1 (6th Cir. Dec. 7, 2000); Robinson v. Overseas Militaty Sales Corp., 21 F.3d 502,

511 (2d Cir. 1994). Because there is no private cause of action under 18 U.S.C.             § 242, the Court
must dismiss Plaintiffs stalking claims based on this statute as legally frivolous. See Henry v.

Essex Civ. Prosecutor’s Office, No. 16-8566, 2017 WL 1243146, at *3 (D.N.J. Feb. 24, 2017)

(“[W]here a plaintiff seeks to bring a private cause of action under            § 242, such a claim must be
dismissed as frivolous.”).

       The Court will also dismiss Plaintiff’s stalking claims as factually frivolous. Plaintiff’s

factual allegations that the Police are monitoring his every move and that the Police do so by

telephone recruitment “of informants, spies, and willing constituates [sic]” is exactly the type of

“fantastic or delusional scenario[]” warranting dismissal under 28 U.S.C.           § 191 5(e)(2)( B)(i). Sec.
e.g., Gova v. U.S. Navy, 35 F.3d 570, 570 (9th Cir. 1994) (affirming a dismissal of a claim as

factually frivolous where the United States Navy was alleged to be harassing plaintiff and spying

on her daily activities); Hewlett v. Leo,:, No. 11-0872,2011 WL 1790733, at *1 (D.D.C. May 10,

2011) (dismissing as factually frivolous plaintiffs claim that law enforcement officers hired

immediate family and friends to spy on him); Drummond            i’.   State of Ma,yland, No. S-02-3686,

2002 WL 32325679, at *1 (D. Md. Nov. 18, 2002) (dismissing as factually frivolous plaintiffs

claim that the State of Maryland through its employees “follow[s] [him] all day, every day,

everywhere”).

                                                   -6-
       The Court will dismiss these two claims under 28 U.S.C.   §. 191 5(e)(2)( B)(i). Plaintiff may
not assert these claims in an amended complaint.

IV.    CONCLUSION

       For the foregoing reasons, the Court DISMISSES Plaintiff’s claims under 28 U.S.C.            §
19l5(e)(2)(3). To the extent Plaintiff can cure the deficiencies identified in his unlawful seizure

claims, the Court will allow Plaintiff to file an amended complaint.        An appropriate Order

accompanies this Opinion.


                                                            s/Esther Salas
                                                            Esther Salas, U.S.D.J.




                                               -7-
